

117 HR 5251 IH: Honoring Military Service in Homebuying Act of 2021
U.S. House of Representatives
2021-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5251IN THE HOUSE OF REPRESENTATIVESSeptember 14, 2021Mr. Green of Texas introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo require the Director of the Federal Housing Finance Agency to require each enterprise to include a military service question on the form known as the Uniform Residential Loan Application above the signature line of such application, and for other purposes.1.Short titleThis Act may be cited as the Honoring Military Service in Homebuying Act of 2021.2.Military service question(a)In generalSubpart A of part 2 of subtitle A of title VIII of the Housing and Community Development Act of 1992 (12 U.S.C. 4541 et seq.) is amended by adding at the end the following: 1329.Uniform Residential Loan ApplicationThe Director shall, not later than 6 months after the date of the enactment of this section, require each enterprise to—(1)include a military service question on the form known as the Uniform Residential Loan Application; and(2)position such question above the signature line of the Uniform Residential Loan Application..(b)RulemakingThe Director of the Federal Housing Finance Agency shall, not later than 6 months after the date of the enactment of this section, issue a rule to carry out the amendment made by this section.